Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 25-30 are new.  Claims 1-30 are pending and under examination.

Priority
This instant application is a continuation of 17/211274 filed on 3/24/2021 which is a continuation of 17/066,072 filed on 10/8/2020, which is a continuation of 16/795,044 filed on 2/19/2020, which is a continuation of 16/459,947 filed on 7/2/2019, which is a continuation of 16/213,083 filed on 12/7/2018, which is a continuation of 15/588,304 filed on 5/5/2017, which is a continuation of 13/829,984 filed on 03/14/2013 (now US Patent 9,675,587).  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/23/2022 were filed after the mailing date of the final rejection on 2/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Examiner’s Note
Applicant's amendments and arguments filed 02/21/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
The double patenting rejection over copending application 17/545,584 is withdrawn as applicant has cancelled composition claims in the copending ‘584 and the remaining claims of the copending application do not substantially overlap with the instant claims.  

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 has been recorded in the previous action.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art does not provide for a pharmaceutical tablet with about 75 mg or about 100 mg of 5-({[2-Amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1H-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic acid (Eluxadoline), about 60-80% by weight of filler, 2-8% by weight of disintegrant, and about 10% by weight of mannitol.  The claims with particular mg amounts of ingredients (claims 11 and 23) are also not motivated by the prior art.  Breslin (the closest prior art) does not provide for silicified microcrystalline cellulose and does not teach or motivate the claimed range of mannitol with claimed amounts of the claimed active agent/drug (about 75 mg or about 100 mg).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-30 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MARK V STEVENS/Primary Examiner, Art Unit 1613